Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 2, and 4-11 are withdrawn from further consideration. Applicant made the
election of Group I, Species Group 2, directed to the embodiment in figures 3, without traverse,
in the response dated 03/13/2020 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the first properly hanging wig and the second properly hanging wig in claim 1.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  
The term “properly” renders the claim indefinite.  This is a relative term and there is nothing in the specification defines what encompasses “properly”.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin (493248).  Conklin teaches a plurality of wigheads 2 including first and second wig heads, a vertical post F having an upper end and a bottom end, said upper end immovably attached to said first wig head and said second wig head. 
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Conklin in view of Kroll et al. (20060049220).  Conklin meets all claimed limitations except for the limitation “said first wig head further comprises a first upper front slope at an acute angle from the vertical and said second wig head further comprises a second upper front slope at said angle from the vertical thereby defining a V-shapedcrevice between the upper part of said first wig head and the upper part of said second wig head”.   Kroll teaches that it is known in the art to provide support with wig heads 10, 11, and 12, each with slope forming V-shaped crevices.  It would have been obvious to one of ordinary skill in the art to provide a support with wig heads and slopes forming V-shaped crevices as taught by Kroll to provide an alternative support for the headwear.  
Regarding the use for hanging wigs, note that the use with wigs are intended use and the limitation regarding its use does not impart any structure over the wig heads in Kroll.  Also, note that wigs are generally flaccid and flexible and each of the crevices in Kross can accommodate a wig as claimed.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (5421115).  McKay teaches an article of manufacture two wigs comprising a first wig head and  second wig heads at 16 (each of the V-shaped support comprises the claimed wig head, a vertical post 14, having an upper end and a bottom end, said upper end immovably attached to said first , and a base at 12 attached to the bottom end of said vertical post.  
As set forth supra, regarding the use for hanging wigs, note that the use with wigs are intended use and the limitation regarding its use does not impart any structure over the wig heads in McKay.  Also, note that wigs are generally flaccid and flexible and each of the crevices in Kross can accommodate a wig as claimed.

Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that: a) the Conklin does not teach the two hanging wigs, b) the supports are not in the shape of human head with can properly be hanged a wig.   As set forth above, the use with wigs are intended use and the limitation regarding its use does not impart any structure over the wig heads in Conklin.  Also, note that wigs are generally flaccid and flexible and each of the wig head can support a wig. Also, each of the support in Wig can accommodate two stacking wigs.
Also note that hat and wig are equivalents.  A support for hats can easily use for wigs.  See Verrecchio. 
More particularly, it relates to a display rack for providing  means to display a plurality of head blocks each being able to hold either a  wig, wiglet, fall, demiwig, toupee or hat thereon. (with emphasis)

Similar with the crevices in Kross, each can accommodate a wig as claimed since wigs are generally flaccid and flexible.  Also, the support in Kross can accommodate two stacking wigs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733